EXHIBIT 10.1

Trimble Navigation Limited

Board of Directors Compensation Policy

(effective as of May 7, 2015)

The following is a schedule of the elements of compensation and expense
reimbursement for nonemployee members of the Trimble board of directors,
effective as of May 7, 2015.

 

  •   An annual equity grant in the form of Restricted Stock Units (to be
determined based upon a target dollar amount of $277,000 divided by the fair
market value of a share of Trimble common stock on the date of grant) under the
Trimble Amended and Restated 2002 Stock Plan upon election or re-election by the
shareholders at Trimble’s Annual Shareholders’ Meeting. The target dollar amount
may be revised based upon appropriate compensation benchmarks presented to and
approved by the Compensation Committee and the Board of Directors.

 

  •   If a director is appointed or elected to the board of directors at a time
other than the Annual Shareholders’ Meeting, an initial equity grant equivalent
to the annual equity grant as determined above, pro-rated based upon the number
of months of service since the last Annual Shareholders’ Meeting divided by 12.

 

  •   Equity grants are at fair market value on the date of grant and will vest
after 1 year. If a board member resigns or voluntarily terminates service as a
board member, any unvested equity grant shall vest at such time on a pro-rata
basis based upon the number of months of service since the last Annual
Shareholders Meeting divided by 12.

 

  •   An annual cash retainer of $60,000, payable in quarterly installments,
commencing with the company’s third fiscal quarter.

 

  •   Non-employee directors will be reimbursed for local travel expenses or
paid a travel allowance based on the distance to the meeting, and reimbursed for
other necessary business expenses incurred in the performance of their services
as directors of Trimble.